United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-4156
                                     ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Northern District of Iowa
Gerald Leach, also known as G-Money, *
also known as G-Man,                   *      [UNPUBLISHED]
                                       *
            Defendant - Appellant.     *
                                  ___________

                              Submitted: May 9, 2000

                                   Filed: July 3, 2000
                                    ___________

Before BOWMAN, LOKEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Gerald Leach appeals his drug conspiracy conviction and the denial of his motion
for a new trial. Leach contends that the jury's verdict is not supported by sufficient
evidence, and that the district court1 abused its discretion by not granting a motion for
a new trial based on a claim that the prosecutor knowingly used perjured testimony.
The record contains substantial evidence on which the jury reasonably could have

      1
       The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.
found Leach guilty. The district court thoroughly and accurately addressed the claim
of prosecutorial misconduct in its order denying the motion for a new trial, and we find
no abuse of discretion. A further discussion of Leach's arguments would serve no
useful precedential purpose. We thus affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-